 

AMENDED AND RESTATED

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

Silicon Valley Bank

 

and

 

California Micro Devices Corporation

 

January 23, 2004



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
January 23, 2004, between SILICON VALLEY BANK (“Bank”), whose address is 3003
Tasman Drive, Santa Clara, California 95054 and CALIFORNIA MICRO DEVICES
CORPORATION, a California corporation (“Borrower”), whose address is 430 N.
McCarthy Blvd., #100, Milpitas, California 95035, provides the terms on which
Bank will lend to Borrower and Borrower will repay Bank. The parties agree as
follows:

 

1.    ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP. The term “financial
statements” includes the notes and schedules. The terms “including” and
“includes” always mean “including (or includes) without limitation,” in this or
any Loan Document.

 

2.    LOAN AND TERMS OF PAYMENT

 

2.1    Promise to Pay.

 

Borrower promises to pay Bank the unpaid principal amount of all Credit
Extensions and interest on the unpaid principal amount of the Credit Extensions.

 

2.1.1    Revolving Advances.

 

(a)    Bank will make Advances not exceeding the lesser of (i) the Committed
Revolving Line minus the Sublimit Utilization Amount and (ii) the Borrowing Base
minus the sum of (a) the Sublimit Utilization Amount and (b) an amount equal to
50% of the sum of the outstanding principal balance of the Equipment Advances.
Amounts borrowed under this Section may be repaid (without penalty except for
penalties which may apply pursuant to Section 6.8(g)) and reborrowed during the
term of this Agreement.

 

(b)    To obtain an Advance, Borrower must notify Bank by facsimile or telephone
by 12:00 p.m. Pacific time on the Business Day the Advance is to be made.
Borrower must promptly confirm the notification by delivering to Bank the
Payment/Advance Form attached as Exhibit B. Bank will credit Advances to
Borrower’s deposit account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her authorized designee or
without instructions if the Advances are necessary to meet Obligations which
have become due. Bank may rely on any telephone notice given by a person whom
Bank reasonably believes is a Responsible Officer or designee. Borrower will
indemnify Bank for any loss Bank suffers due to such reliance.

 

(c)    The Committed Revolving Line terminates on the Revolving Maturity Date,
when all Advances are immediately payable.

 

(d)    Bank’s obligation to lend the undisbursed portion of the Obligations will
terminate if, in Bank’s sole discretion, there has been a material adverse
change in the general affairs, management, results of operations, condition
(financial or otherwise) or the prospect of repayment of the Obligations, or
there has been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank prior to the
execution of this Agreement.

 

2.1.2    Letters of Credit Sublimit.

 

Bank will issue or have issued Letters of Credit for Borrower’s account not
exceeding the lesser of (i) the Committed Revolving Line minus the sum of (a)
all amounts for services utilized under the Cash Management Services Sublimit,
(b) the FX Reserve and (c) the sum of the outstanding principal balance of the
Advances, and



--------------------------------------------------------------------------------

(ii) the Borrowing Base minus the sum of (a) all amounts for services utilized
under the Cash Management Services Sublimit, (b) the FX Reserve, (c) the sum of
the outstanding principal balance of the Advances and (d) an amount equal to 50%
of the sum of the outstanding principal balance of the Equipment Advances. Each
Letter of Credit will have an expiry date of no later than 180 days after the
Revolving Maturity Date, but Borrower’s reimbursement obligation will be secured
by cash on terms acceptable to Bank on or before the Revolving Maturity Date if
the term of this Agreement is not extended by Bank. Borrower agrees to execute
any further documentation in connection with the Letters of Credit as Bank may
reasonably request.

 

2.1.3    Foreign Exchange Sublimit.

 

If there is availability under the Committed Revolving Line and the Borrowing
Base, then Borrower may enter in foreign exchange forward contracts with the
Bank under which Borrower commits to purchase from or sell to Bank a set amount
of foreign currency more than one business day after the contract date (the “FX
Forward Contract”). Bank will subtract 10% of each outstanding FX Forward
Contract from the foreign exchange sublimit which is a maximum of the lesser of
(i) the Committed Revolving Line minus the sum of (a) all amounts for services
utilized under the Cash Management Services Sublimit, (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), and (c) the sum of the outstanding principal balance of the Advances,
and (ii) the Borrowing Base minus the sum of (a) all amounts for services
utilized under the Cash Management Services Sublimit, (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), (c) the sum of the outstanding principal balance of the Advances and
(d) an amount equal to 50% of the sum of the outstanding principal balance of
the Equipment Advances (the “FX Reserve”). The total FX Forward Contracts at any
one time may not exceed 10 times the amount of the FX Reserve. Bank may
terminate the FX Forward Contracts if an Event of Default occurs.

 

2.1.4    Cash Management Services Sublimit.

 

Borrower may use up to the lesser of (i) the Committed Revolving Line minus the
sum of (a) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), (b) the FX Reserve and (c) the sum of the
outstanding principal balance of the Advances, and (ii) the Borrowing Base minus
the sum of (a) the amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit), (b) the FX Reserve, (c) the sum of the
outstanding principal balance of the Advances and (d) an amount equal to 50% of
the sum of the outstanding principal balance of the Equipment Advances (the
“Cash Management Services Sublimit”) for Bank’s Cash Management Services, which
may include merchant services, direct deposit of payroll, business credit card,
and check cashing services identified in various cash management services
agreements related to such services (the “Cash Management Services”). Such
aggregate amounts utilized under the Cash Management Services Sublimit will at
all times reduce the amount otherwise available to be borrowed under the
Committed Revolving Line. Any amounts Bank pays on behalf of Borrower or any
amounts that are not paid by Borrower for any Cash Management Services will be
treated as Advances under the Committed Revolving Line and will accrue interest
at the rate for Advances.

 

2.1.5    Equipment Advances.

 

(a)    Through June 30, 2004 (the “Equipment Availability End Date”), Bank will
make advances (“Equipment Advance” and, collectively, “Equipment Advances”) not
exceeding the lesser of (i) the Committed Equipment Line and (ii) the Borrowing
Base less the sum of the Sublimit Utilization Amount, the outstanding Advances
and one-half of the Equipment Advances (after giving effect to the requested
Equipment Advance). The Equipment Advances may only be used to (i) repay amounts
owing to Comerica Bank-California and (ii) finance or refinance Equipment
purchased on or after 180 days before the date of each Equipment Advance and may
not exceed 100% of the equipment invoice excluding taxes, shipping, warranty
charges, freight discounts and installation expense. Equipment eligible for
Equipment Advances is manufacturing, computer and office equipment and
furnishings. Software, tenant improvements, and other soft costs (including
maintenance and related training) may constitute up to 20% of the aggregate
Equipment Advances. The number of remaining Equipment Advances is limited to
one, which Equipment Advance must be for a minimum of $250,000.

 

2



--------------------------------------------------------------------------------

(b)    Interest accrues from the date of each Equipment Advance at the rate in
Section 2.3(a). Each Equipment Advance is payable in 36 equal consecutive
monthly installments of principal, plus accrued interest, beginning on the 1st
of each month following such Equipment Advance and ending 36 months thereafter
(each, an “Equipment Maturity Date”). Equipment Advances when repaid may not be
reborrowed.

 

(c)    To obtain an Equipment Advance, Borrower must notify Bank (the notice is
irrevocable) by facsimile no later than 12:00 p.m. Pacific time 1 Business Day
before the day on which the Equipment Advance is to be made. The notice in the
form of Exhibit B (Payment/Advance Form) must be signed by a Responsible Officer
or authorized designee and include a copy of the invoice for the Equipment being
financed.

 

(d)    The outstanding principal amount of term loans previously advanced by
Bank to Borrower pursuant to that certain Loan and Security Agreement dated June
17, 2002, as amended and modified, are set forth on Schedule A attached hereto
(the “Existing Equipment Debt”). The Existing Equipment Debt shall, for all
purposes hereof, be “Equipment Advances” hereunder and be governed by all the
terms and conditions of this Agreement, except that the principal of said
Existing Equipment Debt shall continue to be payable in accordance with the
amortization schedule set forth on Schedule A.

 

2.1.6    Term Loan.

 

(a)    Bank will make a term loan in an amount not to exceed Five Million Five
Hundred Thousand Dollars ($5,500,000) available to Borrower (the “Term Loan”).

 

(b)    The Term Loan may be requested in one advance only (the “Term Loan
Advance”). Borrower must notify Bank (the notice is irrevocable) by facsimile no
later than 12:00 p.m. Pacific time one Business Day before the day on which the
Term Loan Advance is to be made. The notice in the form of Exhibit B
(Payment/Advance Form) must be signed by a Responsible Officer or authorized
designee.

 

(c)    Borrower will repay the Term Loan in 60 equal installments of principal
and interest (each, a “Term Loan Payment”). Each Term Loan Payment is payable on
the same day of each month during the term of the loan, commencing on the date
30 days following the Term Loan Advance. Borrower’s final Term Loan Payment, due
on the day specified for payment in the sixtieth month following the making of
the Term Loan, includes all outstanding Term Loan principal and accrued
interest. The Term Loan will be used solely for general working capital purposes
or to pay off indebtedness owing under those certain Industrial Development
Bonds Series 1988A and Taxable Series 1988B.

 

(d)    Borrower shall have the option to prepay all, or any portion, of the Term
Loan Advances, provided Borrower (i) provides written notice to Bank of its
election to prepay the Term Loan Advances at least thirty (30) days prior to
such prepayment, and (ii) pays, on the date of the prepayment (A) all unpaid
Term Loan Payments (including principal and interest) then due; (B) all unpaid
accrued interest to the date of the prepayment; (C) the principal balance then
outstanding; and (D) if such prepayment occurs prior to the third anniversary of
the Term Loan, a prepayment fee in the amount of one percent (1.0%) of the then
outstanding principal balance of the Term Loan which is being prepaid prior to
the first anniversary, one-half percent (0.5%) after the first anniversary but
prior to the second anniversary, and one-quarter percent (0.25%) after the
second anniversary but prior to the third anniversary.

 

2.2    Overadvances.

 

If Borrower’s Obligations under Section 2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed the
lesser of either (i) the Committed Revolving Line or (ii) the Borrowing Base
minus the Formula Portion, Borrower must immediately pay Bank the excess.

 

3



--------------------------------------------------------------------------------

2.3    Interest Rate, Payments.

 

(a)    Interest Rate.    (i) Advances accrue interest on the outstanding
principal balance at a per annum rate of 0.75 percentage points above the Prime
Rate; (ii) Equipment Advances accrue interest on the outstanding principal
balance at a per annum rate of 3.00 percentage points above the Prime Rate; and
(iii) Term Loan Advances accrue interest on the outstanding principal balance at
a per annum rate of 3.00 percentage points above the Prime Rate, provided,
however, Borrower may elect for the Term Loan Advances to bear interest at a
fixed rate of 7.25% per annum by giving Bank written notice thereof at any point
during the five Business Days immediately preceding February 23, 2004. In the
event Borrower makes such election, the Term Loan Advances will bear interest at
a fixed rate of 7.25% per annum commencing on February 27, 2004, provided that
no Event of Default has occurred and is continuing on such date. After an Event
of Default, Obligations accrue interest at 5 percent above the rate effective
immediately before the Event of Default. The interest rate increases or
decreases when the Prime Rate changes. Interest is computed on a 360 day year
for the actual number of days elapsed.

 

(b)    Payments. Interest due on the Committed Revolving Line is payable on the
1st day of each month. Bank may debit any of Borrower’s deposit accounts
including Account Number 3300364438 for principal and interest payments owing or
any amounts Borrower owes Bank. Bank will promptly notify Borrower when it
debits Borrower’s accounts. These debits are not a set-off. Payments received
after 12:00 noon Pacific time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrue.

 

2.4    Fees.

 

Borrower will pay:

 

(a)    Term Loan Fee. A fully earned, non-refundable term loan fee of $25,000;
and

 

(b)    Bank Expenses.    All Bank Expenses (including reasonable attorneys’ fees
and reasonable expenses) incurred through and after the date of this Agreement,
are payable when due.

 

3.    CONDITIONS OF LOANS

 

3.1    Conditions Precedent to Initial Credit Extension.

 

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that it receive the agreements, documents and fees it
requires.

 

3.2    Conditions Precedent to all Credit Extensions.

 

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

 

(a)    timely receipt of any Payment/Advance Form together with invoices in the
case of Equipment Advances; and

 

(b)    the representations and warranties in Section 5 must be true on the date
of the Payment/Advance Form and on the effective date of each Credit Extension
and no Event of Default may have occurred and be continuing, or result from the
Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties of Section 5
remain true.

 

4.    CREATION OF SECURITY INTEREST

 

4.1    Grant of Security Interest.

 

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for

 

4



--------------------------------------------------------------------------------

Permitted Liens, any security interest will be a first priority security
interest in the Collateral. Bank may place a “hold” on any deposit account
pledged as Collateral. If this Agreement is terminated, Bank’s lien and security
interest in the Collateral will continue until Borrower fully satisfies its
Obligations and all obligations of the Bank to make Credit Extensions or
otherwise extend credit accommodations have terminated.

 

4.2    Authorization to File Financing Statements.

 

Borrower authorizes Bank to file financing statements without notice to
Borrower, with all appropriate jurisdictions, as Bank deems appropriate, in
order to perfect or protect Bank’s interest in the Collateral.

 

4.3    Release of Security Interest in Intellectual Property Collateral.

 

Upon indefeasible payment in full of the Term Loan, and provided that no Event
of Default has occurred and is continuing, Borrower will execute and deliver to
Bank a negative pledge agreement in the form of Exhibit F hereto, and Bank will
amend Exhibit A hereto and any UCC-1 financing statements to include the
following:

 

“Notwithstanding the foregoing, the Collateral shall not be deemed to include
any copyrights, mask works, mask work applications, copyright applications,
copyright or mask work registrations and like protection in each work of
authorship and derivative work thereof, whether published or unpublished, now
owned or hereafter acquired; any patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same,
trademarks, servicemarks and applications therefor, whether registered or not,
and the goodwill of the business of Borrower connected with and symbolized by
such trademarks, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information, now owned or hereafter acquired; or any claims for
damage by way of any past, present and future infringement of any of the
foregoing (collectively, the “Intellectual Property”), except that the
Collateral shall include the proceeds of all the Intellectual Property that are
accounts, (i.e. accounts receivable) of Borrower, or general intangibles
consisting of rights to payment, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such accounts and general
intangibles of Borrower that are proceeds of the Intellectual Property, then the
Collateral shall automatically, and effective as of the Closing Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such accounts and general intangibles of Borrower that are
proceeds of the Intellectual Property.”

 

4.4    Release of Account Control Agreement.

 

Upon payment in full of the Obligations, provided that Bank has no further
obligation to make any Credit Extension to Borrower, Bank shall terminate the
account control agreements.

 

5.    REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that the following statements are true and
correct on the date hereof and Borrower covenants that the following statements
will continue to be true and correct throughout the term of this Agreement and
so long as any Obligations are outstanding:

 

5.1    Due Organization and Authorization.

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation (or reincorporation) and qualified and licensed to do business in,
and in good standing in, any state in which the conduct of its business or its
ownership of property requires that it be qualified, except where the failure to
do so could not reasonably be expected to cause a Material Adverse Change.
Borrower has not changed its state of formation or its organizational structure
or type or any organizational number (if any) assigned by its jurisdiction of
formation.

 

5



--------------------------------------------------------------------------------

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 

5.2    Collateral.

 

Borrower has good title to the Collateral, and good and marketable title to the
Tempe Property, free of Liens except Permitted Liens. Borrower has no other
deposit account, other than the deposit accounts described in the Schedule
(which Schedule Borrower may update from time to time by written notice to
Bank). Except as set forth in the Schedule (which Schedule Borrower may update
from time to time by written notice to Bank), (a) the Accounts are bona fide,
existing obligations, and the service or property has been performed or
delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor, and (b) the Collateral is not in
the possession of any third party bailee (such as at a warehouse). In the event
that Borrower, after the date hereof, intends to store or otherwise deliver the
Collateral to such a bailee, then Borrower will receive the prior written
consent of Bank and such bailee must acknowledge in writing that the bailee is
holding such Collateral for the benefit of Bank. Except as set forth in the
Schedule (which Schedule Borrower may update from time to time by written notice
to Bank), Borrower has no notice of any actual or imminent Insolvency Proceeding
of any account debtor whose accounts are an Eligible Account in any Borrowing
Base Certificate. All Inventory is in all material respects of good and
marketable quality, free from material defects. Borrower is the sole owner of
the Intellectual Property, except for exclusive and non-exclusive licenses
granted to its customers in the ordinary course of business. Each Patent is
valid and enforceable and no part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and no claim has been made that
any part of the Intellectual Property violates the rights of any third party,
except to the extent such invalidity, unenforceability, judgment, or claim could
not reasonably be expected to cause a Material Adverse Change.

 

5.3    Litigation.

 

Except as set forth in the Schedule (which Schedule Borrower may update from
time to time by written notice to Bank), there are no actions or proceedings
pending or, to the knowledge of Borrower’s Responsible Officers, threatened by
or against Borrower or any Subsidiary which could result in damages or costs to
Borrower or any Subsidiary of $100,000 or more, or in which an adverse decision
could reasonably be expected to cause a Material Adverse Change.

 

5.4    No Material Adverse Change in Financial Statements.

 

All consolidated financial statements for Borrower, and any Subsidiary,
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

 

5.5    Solvency.

 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

 

5.6    Regulatory Compliance.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in

 

6



--------------------------------------------------------------------------------

all material respects with the Federal Fair Labor Standards Act. Borrower has
not violated any laws, ordinances or rules, the violation of which could
reasonably be expected to cause a Material Adverse Change. None of Borrower’s or
any Subsidiary’s properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP and
which do not result in any tax lien on any of the Collateral. Borrower and each
Subsidiary has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 

5.7    Subsidiaries.

 

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

 

5.8    Full Disclosure.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading. It
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected and forecasted results.

 

5.9    Existing Equipment Debt.

 

Schedule A accurately reflects the outstanding principal amount of and the
payment dates, payment amounts, and maturity dates with respect to the Existing
Equipment Debt.

 

6.    AFFIRMATIVE COVENANTS

 

Borrower will do all of the following for so long as Bank has an obligation to
lend, or there are outstanding Obligations:

 

6.1    Government Compliance.

 

Borrower will maintain its and all Subsidiaries’ legal existence and good
standing in its jurisdiction of formation (or reincorporation) and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to cause a material adverse effect on Borrower’s business
or operations. Borrower will comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it or its properties is subject,
noncompliance with which could have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change.

 

6.2    Financial Statements, Reports, Certificates.

 

(a)    Borrower will deliver to Bank: (i) as soon as available, but no later
than 30 days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer and in a form acceptable to
Bank; (ii) as soon as available, but no later than 120 days after the last day
of Borrower’s fiscal quarter or within 5 days of filing with the SEC, if
earlier, Borrower’s Report on Form 10-Q containing consolidated financial
statements prepared under GAAP, consistently applied, subject to year-end audit
adjustments; (iii) as soon as available, but

 

7



--------------------------------------------------------------------------------

no later than 120 days after the last day of Borrower’s fiscal year or within 5
days of filing with the SEC, if earlier, Borrower’s Report on Form 10-K
containing audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank; (iv) a prompt report of any legal actions pending or
threatened against Borrower or any Subsidiary that could reasonably result in
damages or costs to Borrower or any Subsidiary of $100,000 or more; (v) budgets,
sales projections, operating plans, 8-K filings or other financial information
Bank reasonably requests; and (vi) prompt notice of any material change in the
composition of the Intellectual Property, including any subsequent ownership
right of Borrower in or to any Copyright, Patent or Trademark not shown in any
intellectual property security agreement between Borrower and Bank or knowledge
of an event that materially adversely affects the value of the Intellectual
Property.

 

(b)    Within 30 days after the last day of each month, Borrower will deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in the form of
Exhibit C, with aged listings of accounts receivable and accounts payable.

 

(c)    Within 30 days after the last day of each month, Borrower will deliver to
Bank with the monthly financial statements a Compliance Certificate signed by a
Responsible Officer in the form of Exhibit D, and containing a report of backlog
and bookings and a schedule of deferred revenue.

 

(d)    Promptly, but in any event within five days from the date Borrower has
actual notice thereof, Borrower shall provide to Bank written notice of any
material pending or threatened claim, action or proceeding involving any
environmental law, any written communication from any governmental authority
relating to any violation of environmental law on or from the Tempe Property, or
any release, escape, dumping, spill or similar discharge or emission on or from
the Tempe Property of any substance defined as hazardous under any applicable
environmental law.

 

(e)    Borrower will allow Bank to audit Borrower’s Collateral at Borrower’s
reasonable expense. Such audits will be conducted no more often than every 6
months unless an Event of Default or an event which, with notice or passage of
time or both would constitute an Event of Default, has occurred and is
continuing.

 

6.3    Inventory; Returns.

 

Borrower will keep all Inventory in good and marketable condition, free from
material defects. Returns and allowances between Borrower and its account
debtors will follow Borrower’s customary practices as they exist at execution of
this Agreement. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims, that involve more than $300,000, excluding distributor
stock rotation.

 

6.4    Taxes.

 

Borrower will make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP and which do not result in any tax lien on
any of the Collateral) and will deliver to Bank, on demand, appropriate
certificates attesting to the payment.

 

6.5    Insurance.

 

Borrower will keep its business and the Collateral insured for risks and in
amounts as Bank may reasonably request. Without limiting the foregoing, Borrower
will keep the Tempe Property insured against loss or damage by fire or other
risks on terms and in amounts that are no less favorable than insurance
maintained by owners of similar properties, that are in accordance with normal
industry practice and are in amounts equal to the replacement cost of the
improvements on the real property. Insurance policies will be in a form and with
companies that are satisfactory to Bank in Bank’s reasonable discretion. All
property policies will have a lender’s loss payable endorsement showing Bank as
an additional loss payee and all liability policies will show the Bank

 

8



--------------------------------------------------------------------------------

as an additional insured and provide that the insurer must give Bank at least 20
days notice before canceling its policy. All policies of insurance on the Tempe
Property will include a standard form mortgagee endorsement in favor of Bank. In
the event the Tempe Property is located in a designated “flood-prone” area,
Borrower will maintain all required policies of flood insurance. At Bank’s
request, Borrower will deliver certified copies of policies and evidence of all
premium payments. Proceeds payable under any policy will, at Bank’s reasonable
option, be payable to Bank on account of the Obligations.

 

6.6    Bank Accounts.

 

(e)    Borrower will open an account into which all funds received from account
debtors will be deposited (the “Collateral Account”). Borrower will require its
account debtors to mail payments to a post office box designated by Bank, over
which Bank has exclusive access. Bank will collect the payments for credit to
the Collateral Account. Account debtors may pay by electronic transfer of funds
directly to the Collateral Account. Borrower holds any payments that it receives
directly in trust for Bank and will immediately deliver the payments to Bank for
deposit to the Collateral Account. As provided in Section 9.1(e), Bank may
transfer any funds from any other Borrower account to the Collateral Account.
Borrower may not maintain any accounts other than with Bank except for (i)
accounts from which all funds are transferred daily to the Collateral Account
and (ii) accounts set forth in the Schedule (which Schedule Borrower may update
from time to time by written notice to Bank). Bank may, in its sole discretion,
apply all amounts in the Collateral Account against Borrower’s outstanding
Obligations; provided, however, Bank shall not apply amounts in the Collateral
Account against amounts owing under the Committed Equipment Line or Term Loan
unless an Event of Default has occurred and is continuing. So long as (x) an
Event of Default has occurred and is continuing, and (y) any Obligations less
amounts owing under the Committed Equipment Line remain unpaid, neither Borrower
nor any person claiming through Borrower shall have any right in the Collateral
Account, and Bank shall have all right, title, and interest in all of the items
in the Collateral Account and their proceeds.

 

(f)    Borrower will maintain its primary depository and operating accounts with
Bank.

 

6.7    Financial Covenants.

 

(a)    Borrower will maintain as of the last day of each month: Liquidity
Coverage. A ratio of (i) unrestricted cash and cash equivalents plus short-term
marketable securities to (ii) Borrower’s Obligations of at least 1.25 to 1.00.

 

(b)    Borrower will maintain as of the last day of each quarter: Tangible Net
Worth. A Tangible Net Worth of at least $12,000,000.

 

6.8    Asset Based Lending Facility.    If Borrower fails to maintain either of
the financial covenants set forth in Section 6.7 above (the “Triggering Event”),
the credit facilities will immediately and without notice convert to an asset
based lending facility with modifications as follows:

 

(a)    Section 6.6(a) shall be deleted in its entirety and replaced with the
following: “Borrower will open an account into which all funds received from
account debtors will be deposited (the “Collateral Account”). Borrower will
require its account debtors to mail payments to a post office box designated by
Bank, over which Bank has exclusive access. Bank will collect the payments for
credit to the Collateral Account. Account debtors may pay by electronic transfer
of funds directly to the Collateral Account. Borrower holds any payments that it
receives directly in trust for Bank and will immediately deliver the payments to
Bank for deposit to the Collateral Account. Bank may transfer any funds from any
other Borrower account to the Collateral Account. Borrower may not maintain any
accounts other than with Bank except for (i) accounts from which all funds are
transferred daily to the Collateral Account and (ii) accounts set forth in the
Schedule (which Schedule Borrower may update from time to time by written notice
to Bank and with the consent of Bank). Bank has all right, title and interest in
all of the items in the Collateral Account and their proceeds. Bank will daily
sweep amounts in the Collateral Account to apply to the

 

9



--------------------------------------------------------------------------------

outstanding Obligations; provided, however, Bank shall not apply amounts in the
Collateral Account against amounts owing under the Committed Equipment Line or
Term Loan unless an Event of Default has occurred and is continuing. Amounts
deposited in the Collateral Account will be credited to the Collateral Account
three (3) Business Days after receipt, if by check, or on the same day, if by
wire or other electronic transfer. Neither Borrower nor any person claiming
through Borrower shall have any right in the Collateral Account.”

 

(b)    Section 6.7(a), “Liquidity Coverage”, shall be deleted in its entirety.

 

(c)    Section 6.7(b), “Tangible Net Worth”, shall be amended to require a
Tangible Net Worth of not less than an amount to be reasonably determined by
Bank following the Triggering Event.

 

(d)    The Borrowing Base must be adequate to support all outstanding Advances,
Term Loan Advances and Equipment Advances, with any Advances, Term Loan Advances
or Equipment Advances in excess of the Borrowing Base being immediately repaid.

 

(e)    Section 2.3(a), “Interest Rate”, shall be amended to require the accrual
of interest on Advances and Equipment Advances at a per annum rate of 1.25
percentage points above the Prime Rate.

 

(f)    A new Section 2.4(c) shall be added as follows: “A Collateral Handling
Fee of $750 per month when amounts are outstanding under any of the Committed
Revolving Line, the Term Loan or the Committed Equipment Line, payable monthly
on the 1st day of each month.”

 

(g)    A new Section 2.4(d) shall be added as follows: “A Prepayment Fee of
$25,000 upon the payment and termination, in whole or in part, of the Committed
Revolving Line and Committed Equipment Line, whether as a result of acceleration
or otherwise, provided, that no Prepayment Fee shall be due if the commitments
hereunder are transferred to another lending area within the Bank or if Borrower
continues to maintain its primary banking and depositary relationship with
Bank.”

 

(h)    Section 6.2(d) shall be amended to provide for quarterly audits of
Borrower’s Collateral.

 

(i)    A new Section 6.2(e) shall be added as follows: “Within 2 days of the end
of each week, and each time an Advance or Equipment Advance is requested, a
transaction report listing sales, credit memos and other Collateral adjustments
for the previous week (“Transaction Report”).

 

6.9    Intellectual Property Rights.

 

At all times prior to the indefeasible payment in full of the Term Loan, (a)
Borrower shall not register any Copyrights or Mask Works with the United States
Copyright Office unless it: (i) has given at least fifteen (15) days’ prior
notice to Bank of its intent to register such Copyrights or Mask Works and has
provided Bank with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (ii) executes a security
agreement or such other documents as Bank may reasonably request in order to
maintain the perfection and priority of Bank’s security interest in the
Copyrights proposed to be registered with the United States Copyright Office;
and (iii) records such security documents with the United States Copyright
Office contemporaneously with filing the Copyright application(s) with the
United States Copyright Office; (b) Borrower shall promptly provide to Bank a
copy of the Copyright application(s) filed with the United States Copyright
Office, together with evidence of the recording of the security documents
necessary for Bank to maintain the perfection and priority of its security
interest in such Copyrights or Mask Works; and (c) Borrower shall provide
written notice to Bank of any application filed by Borrower in the United States
Patent Trademark Office for a patent or to register a trademark or service mark
within 30 days of any such filing.

 

At all times during the term of this Agreement, Borrower will (i) protect,
defend and maintain the validity and enforceability of the Intellectual Property
material to Borrower’s business and promptly advise Bank in writing of material
infringements and (ii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

 

10



--------------------------------------------------------------------------------

6.10    Further Assurances.

 

Borrower will execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

 

6.11    Tempe, Arizona Real Property.

 

(a)    Bank has ordered, at Borrower’s expense:

 

(i)    appraisal of land and buildings located at 2000 West 14th Street, Tempe,
Arizona (the “Tempe Property”) performed by an appraiser approved by Bank;

 

(ii)    Phase 1 environmental report of the Tempe Property performed by an
environmental assessment firm approved by Bank; and

 

(iii)    appraisal of equipment and other fixed assets located at the Tempe
Property performed by an appraiser approved by Bank.

 

(b)    Not later than February 27, 2004, if requested by Bank, Borrower shall
duly execute and deliver to Bank the Deed of Trust recorded in the appropriate
government office, and cause to be issued a policy of title insurance insuring
Bank’s first priority interest as lender, subject only to exceptions approved by
Bank, in the amount of the Term Loan.

 

(c)    Borrower shall maintain the Tempe Property in good condition and make all
necessary repairs thereto, as required by applicable law or policies of
insurance and on a basis reasonable consistent with the operation and
maintenance of commercial properties comparable in type, age and location to the
Tempe Property.

 

7.    NEGATIVE COVENANTS

 

Borrower will not do any of the following without Bank’s prior written consent,
which will not be unreasonably withheld, for so long as Bank has an obligation
to lend or there are any outstanding Obligations:

 

7.1    Dispositions.

 

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of its business
or property, except for Transfers (a) of Inventory in the ordinary course of
business; (b) of exclusive or non-exclusive licenses and similar arrangements
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business; or (c) of worn-out or obsolete Inventory and Equipment.

 

7.2    Changes in Business, Non-Ordinary Course Transactions, Ownership, or
Business Locations.

 

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
or enter into any transaction outside the ordinary course of business, or permit
any person or group of persons (within the meaning of Rule 13d-5 and successor
rules promulgated under Section 13 of the Securities Exchange Act of 1934, as
amended (the “34 Act”)) to (a) acquire beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities Exchange Commission under the 34
Act) of thirty percent (30%) or more of the outstanding equity securities of
Borrower entitled to vote for members of the board of directors, or (b) acquire
all or substantially all substantially all of the assets of Borrower and its
Subsidiaries taken as a whole. Borrower will not, without at least 30 days prior
written notice to the Bank, relocate its chief executive office change its state
of formation (including reincorporation), change its organizational number or
name or add any new offices or business locations (including warehouses) in
which Borrower maintains or stores over $50,000 in Collateral.

 

11



--------------------------------------------------------------------------------

7.3    Mergers or Acquisitions.

 

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except that a Subsidiary may merge or consolidate into another Subsidiary or
into Borrower.

 

7.4    Indebtedness.

 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

7.5    Encumbrance.

 

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted here, subject
to Permitted Liens.

 

7.6    Distributions; Investments.

 

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments, or permit any of its Subsidiaries to
do so. Pay any cash dividends or make any distribution or payment or redeem,
retire or purchase any capital stock, except for the repurchase of stock from
employees, officers, and directors of Borrower pursuant to the terms of
applicable repurchase agreement in an aggregate amount not to exceed $50,000 in
the aggregate in any fiscal year, provided that no Event of Default has occurred
or is continuing or would exist after giving effect to such repurchases.

 

7.7    Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a nonaffiliated Person.

 

7.8    Subordinated Debt.

 

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt without Bank’s prior written consent.

 

7.9    Compliance.

 

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 

8.    EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1    Payment Default.

 

If Borrower fails to pay any of the Obligations within 3 days after their due
date. During the additional period the failure to cure the default is not an
Event of Default (but no Credit Extension will be made during the cure period);

 

12



--------------------------------------------------------------------------------

8.2    Covenant Default.

 

If Borrower does not perform any obligation in Section 6 (except that violation
of Section 6.7 shall not be an Event of Default but instead shall trigger
application of Section 6.8) or violates any covenant in Section 7; or

 

If Borrower does not perform or observe any other material term, condition or
covenant in this Agreement, any Loan Documents, or in any agreement between
Borrower and Bank and as to any obligation, performance, covenant violation or
default under a term, condition or covenant that can be cured, has not performed
the obligation, come into compliance with the covenant or cured the default
within 10 days after it occurs, or if the default cannot be cured within 10 days
or cannot be cured after Borrower’s attempts within 10 day period, and the
obligation may be performed, the covenant can be complied with, or the default
may be cured within a reasonable time, then Borrower has an additional period
(of not more than 30 days) to attempt to perform the obligation, comply with the
covenant or cure the default. During the additional time, the failure to cure
the default is not an Event of Default (but no Credit Extensions will be made
during the cure period);

 

8.3    Material Adverse Change.

 

If there (i) occurs a material adverse change in the business, operations, or
condition (financial or otherwise) of the Borrower, or (ii) is a material
impairment of the prospect of repayment of any portion of the Obligations or
(iii) is a material impairment of the value or priority of Bank’s security
interests in the Collateral (each of (i), (ii) and (iii) above shall be referred
to herein as a “Material Adverse Change”);

 

8.4    Attachment.

 

If any of Borrower’s assets having a value in the aggregate of more than
$500,000 is seized, or comes into possession of a trustee or receiver, or is
attached or levied on and the attachment or levy is not removed in 10 days, or
if Borrower is enjoined, restrained, or prevented by court order from conducting
a material part of its business or if a judgment or other claim becomes a Lien
on a material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency
and not paid within 10 days after Borrower receives notice. These are not Events
of Default if stayed or if a bond is posted pending contest by Borrower (but no
Credit Extensions will be made during the cure period);

 

8.5    Insolvency.

 

If Borrower becomes insolvent or if Borrower begins an Insolvency Proceeding or
an Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within 30 days (but no Credit Extensions will be made before any Insolvency
Proceeding is dismissed);

 

8.6    Other Agreements.

 

If there is a default in any agreement between Borrower and a third party that
gives the third party the right to accelerate any Indebtedness exceeding
$750,000 or that could cause a Material Adverse Change, or if there is a default
under the Loan Agreement between The Industrial Development Authority of the
City of Tempe, Arizona and Borrower dated as of March 1, 1988, as may be
amended, and the Trustee (as defined therein) exercises any of its remedies
thereunder or under the Indenture of Trust, dated as of March 1, 1988;

 

8.7    Judgments.

 

If a money judgment(s) in the aggregate of at least $750,000 is rendered against
Borrower and is unsatisfied and unstayed for 10 days (but no Credit Extensions
will be made before the judgment is stayed or satisfied); or

 

8.8    Misrepresentations.

 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document.

 

13



--------------------------------------------------------------------------------

9.    BANK’S RIGHTS AND REMEDIES

 

9.1    Rights and Remedies.

 

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

 

(a)    Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

(b)    Stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;

 

(c)    Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;

 

(d)    Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

(e)    Apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;

 

(f)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, Mask Works, rights of use of any name,
trade secrets, trade names, Trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

 

(g)    Require Borrower to provide cash collateral in the face amount of all
undrawn Letters of Credit; and

 

(h)    Dispose of the Collateral according to the Code.

 

9.2    Power of Attorney.

 

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (i) endorse Borrower’s name
on any checks or other forms of payment or security; (ii) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

 

9.3    Accounts Collection.

 

When an Event of Default occurs and continues, Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and demand payment of,
and collect any Accounts, general intangibles and other Collateral, and, in
connection therewith, Borrower irrevocably authorizes Bank to endorse or sign
Borrower’s name on all collections, receipts, instruments and other documents,
and, in Bank’s good faith

 

14



--------------------------------------------------------------------------------

business judgment, to grant extensions of time to pay, compromise claims and
settle Accounts and general intangibles for less than face value. When an Event
of Default occurs and continues, Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the account debtor, with proper endorsements for deposit.

 

9.4    Bank Expenses.

 

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons, Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5, and take any action under the policies Bank
deems prudent. Any reasonable amounts paid by Bank are Bank Expenses and
immediately due and payable, bearing interest at the then applicable rate and
secured by the Collateral. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

 

9.5    Bank’s Liability for Collateral.

 

If Bank complies with reasonable banking practices and Section 9207 of the Code,
it is not liable for: (a) the safekeeping of the Collateral; (b) any loss or
damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other person.
Borrower otherwise bears all risk of loss, damage or destruction of the
Collateral.

 

9.6    Remedies Cumulative.

 

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay is not a waiver, election, or acquiescence. No waiver is effective
unless signed by Bank and then is only effective for the specific instance and
purpose for which it was given.

 

9.7    Demand Waiver.

 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

9.8    Collateral Control Provisions

 

Without limiting Bank’s other rights and remedies, if an Event of Default occurs
and is continuing, the provisions of Exhibit E hereto (the “Collateral Control
Provisions”) shall be effective, upon written notice by Bank to the Borrower.

 

10.    NOTICES

 

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by facsimile to the addresses set forth at the beginning of this Agreement. A
party may change its notice address by giving the other party written notice.

 

11.    CHOICE OF LAW, FORUM AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED

 

15



--------------------------------------------------------------------------------

TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.    GENERAL PROVISIONS

 

12.1    Successors and Assigns.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights
under it without Bank’s prior written consent which may be granted or withheld
in Bank’s discretion. Bank has the right, without the consent of or notice to
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement.

 

12.2    Indemnification.

 

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.

 

12.3    Time of Essence.

 

Time is of the essence for the performance of all obligations in this Agreement.

 

12.4    Severability of Provision.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

12.5    Amendments in Writing, Integration.

 

All amendments to this Agreement must be in writing and signed by Borrower and
Bank. This Agreement together with the other Loan Documents represents the
entire agreement about this subject matter, and supersedes prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
merge into this Agreement and the Loan Documents.

 

12.6    Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

12.7    Survival.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligations of Borrower
in Section 12.2 to indemnify Bank will survive until all statutes of limitations
for actions that may be brought against Bank have run.

 

12.8    Confidentiality.

 

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates in

 

16



--------------------------------------------------------------------------------

connection with their business with Borrower, (ii) to prospective transferees or
purchasers of any interest in the loans (provided, however, Bank shall use
commercially reasonable efforts in obtaining such prospective transferee or
purchasers agreement of the terms of this provision), (iii) as required by law,
regulation, subpoena, or other order, (iv) as required in connection with Bank’s
examination or audit and (v) as Bank considers appropriate exercising remedies
under this Agreement. Confidential information does not include information that
either: (a) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank; or (b) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.

 

12.9    Attorneys’ Fees, Costs and Expenses.

 

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

13.    DEFINITIONS

 

13.1    Definitions.

 

In this Agreement:

 

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings), or otherwise relating to Borrower
or the Loan Documents, including, but not limited to, any reasonable attorneys’
fees and costs Bank incurs in order to do the following: obtain legal advice in
connection with this Agreement or Borrower; enforce, or seek to enforce, any of
Bank’s rights; prosecute actions against, or defend actions by, account debtors;
commence, intervene in, or defend any action or proceeding; initiate any
complaint to be relieved of the automatic stay in bankruptcy; file or prosecute
any bankruptcy claim, third-party claim, or other claim; protect, obtain
possession of, lease, dispose of, or otherwise enforce Bank’s security interest
in, the Collateral; and otherwise represent Bank in any litigation relating to
Borrower.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Borrowing Base” is 80% of Eligible Accounts as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank
may lower the percentage of the Borrowing Base after performing an audit of
Borrower’s Collateral.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

 

“Cash Management Services” are defined in Section 2.1.4.

 

17



--------------------------------------------------------------------------------

“Cash Management Services Sublimit” are defined in Section 2.1.4.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code, as applicable.

 

“Collateral” is the property described on Exhibit A.

 

“Committed Equipment Line” is Credit Extensions of up to $2,052,727.

 

“Committed Revolving Line” is Advances of up to $4,000,000 outstanding at any
time.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Credit Extension” is each Advance, Equipment Advance, Term Loan Advance, Letter
of Credit, Exchange Contract, or any other extension of credit by Bank for
Borrower’s benefit.

 

“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.

 

“Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year, and include the face amount of all outstanding
Letters of Credit, all FX Forward Contracts and Cash Management Services.

 

“Deed of Trust” is, in form and substance reasonable satisfactory to Bank, that
certain Deed of Trust, Security Agreement, Assignment of Rents and Fixture
Filing or similar agreement given by Borrower in favor of Bank with respect to
real property located at 2000 West 14th Street, Tempe, Arizona.

 

“Eligible Accounts” are Accounts in the ordinary course of Borrower’s business
that meet all Borrower’s representations and warranties in Section 5; but Bank
may reasonably change eligibility standards by giving Borrower notice. Unless
Bank agrees otherwise in writing, Eligible Accounts will not include:

 

(a)    Accounts that the account debtor has not paid within 90 days of invoice
date;

 

(b)    Accounts for an account debtor, 50% or more of whose Accounts have not
been paid within 90 days of invoice date (net of retentions);

 

(c)    Credit balances over 90 days from invoice date;

 

(d)    Accounts for an account debtor, including Affiliates, whose total
obligations to Borrower exceed 25% of all Accounts, for the amounts that exceed
that percentage (except, on a case-by-case basis, concentrations up to 50% with
Bank’s prior written consent);

 

18



--------------------------------------------------------------------------------

(e)    Accounts for which the account debtor does not have its principal place
of business in the United States, except for those foreign Accounts determined
to be eligible by Bank on a case-by-case basis up to $3,000,000;

 

(f)    Accounts for which the account debtor is a federal, state or local
government entity or any department, agency, or instrumentality;

 

(g)    Accounts for which Borrower owes the account debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

 

(h)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if account debtor’s payment may be conditional;

 

(i)    Accounts for which the account debtor is Borrower’s Affiliate, officer,
employee, or agent;

 

(j)    Accounts in which the account debtor disputes liability or makes any
claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business; and

 

(k)    Accounts for which Bank reasonably determines collection to be doubtful.

 

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.

 

“Equipment Advance” is defined in Section 2.1.5.

 

“Equipment Availability End Date” is defined in Section 2.1.5.

 

“Equipment Maturity Date” is defined in Section 2.1.5.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Formula Portion” means an amount equal to 50% of the outstanding principal
balance of the Equipment Advances.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is:

 

(a)    Copyrights, Trademarks, Patents, and Mask Works including amendments,
renewals, extensions, and all licenses or other rights to use and all license
fees and royalties from the use;

 

19



--------------------------------------------------------------------------------

(b)    Any trade secrets and any intellectual property rights in computer
software and computer software products now or later existing, created, acquired
or held;

 

(c)    All design rights which may be available to Borrower now or later
created, acquired or held;

 

(d)    Any claims for damages (past, present or future) for infringement of any
of the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;

 

All associated goodwill, and all proceeds and products of the foregoing,
including all insurance, indemnity or warranty payments.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement by and between Borrower and Bank.

 

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Letter of Credit” is defined in Section 2.1.2.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance, including without limitation, a leasehold or other interest.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes executed
by Borrower, the Deed of Trust, the Intellectual Property Security Agreement,
and any other present or future agreement between Borrower and, or for the
benefit of, Bank in connection with this Agreement, all as amended, modified,
extended or restated.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” is defined in Section 8.3.

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any, and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

 

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 

“Permitted Indebtedness” is:

 

(a)    Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document;

 

(b)    Indebtedness existing on the Closing Date and shown on the Schedule;

 

(c)    Subordinated Debt;

 

20



--------------------------------------------------------------------------------

(d)    Indebtedness to trade creditors and for payroll obligations and taxes
incurred in the ordinary course of business; and

 

(e)    Indebtedness secured by Permitted Liens.

 

“Permitted Investments” are:

 

(a)    Investments shown on the Schedule and existing on the Closing Date;

 

(b)    (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., (iii) Bank’s certificates of deposit issued
maturing no more than 1 year after issue, and (iv) investments maintained with
Bank and Bank Affiliates; and

 

(c)    Joint ventures and other strategic alliances entered into in the ordinary
course of Borrower’s business, provided that any cash investments by Borrower
shall not exceed $50,000 in the aggregate in any fiscal year.

 

“Permitted Liens” are:

 

(a)    Liens existing on the Closing Date and shown on the Schedule or arising
under this Agreement or other Loan Documents;

 

(b)    Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

(c)    Purchase money Liens (i) on Equipment acquired or held by Borrower or its
Subsidiaries incurred for financing the acquisition of the Equipment, or (ii)
existing on equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the equipment;

 

(d)    Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

(e)    Leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;

 

(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)    Liens securing claims of materialmen, mechanics, carriers, warehousemen,
landlords, repairmen, and the like incurred in the ordinary course of business
which are not delinquent or remain payable without penalty;

 

(h)    Deposits made in the ordinary course of business with respect to workers
compensation insurance, unemployment insurance, and other social security
legislation (other than any Lien imposed by ERISA); and

 

(i)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution.

 

21



--------------------------------------------------------------------------------

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer and the Controller of Borrower.

 

“Revolving Maturity Date” is July 30, 2004.

 

“Schedule” is any attached schedule, including Schedule A hereto.

 

“Sublimit Utilization Amount” means the sum of (a) all amounts for services
utilized under the Cash Management Services Sublimit, (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) and (c) the FX Reserve.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

 

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus, (i) any amounts attributable to (a) goodwill, (b)
intangible items such as unamortized debt discount and expense, Patents, trade
and service marks and names, Copyrights and research and development expenses
except prepaid expenses, (c) restricted cash, and (d) reserves not already
deducted from assets, and (ii) Total Liabilities.

 

“Tempe Property” has the meaning set for the in Section 6.11(a)(i).

 

“Term Loan” has the meaning set forth in Section 2.1.6(a).

 

“Term Loan Advance” has the meaning set forth in Section 2.1.6(b).

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and the current portion of Subordinated Debt allowed to be
paid, but excluding all other Subordinated Debt.

 

“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Borrower connected with the trademarks.

 

“Transaction Report” has the meaning set forth in Section 6.8(i).

 

[next page is signature page]

 

22



--------------------------------------------------------------------------------

BORROWER:

 

CALIFORNIA MICRO DEVICES CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

BANK:     SILICON VALLEY BANK

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

23



--------------------------------------------------------------------------------

SCHEDULE A TO LOAN AND SECURITY AGREEMENT

 

The exact correct corporate name of Borrower is (attach a copy of the formation
documents, e.g., articles, partnership agreement):                     
California Micro Devices Corporation                     

 

Borrower’s State of formation:                      California
                                                                 

 

Borrower has operated under only the following other names (if none, so state):
                                                     
None                                      
                                        
                                        
                                                        

 

All other address at which the Borrower does business are as follows (attach
additional sheets if necessary and include all warehouse addresses): 2000 West
14th Street, Tempe, AZ 85281

 

Borrower has deposit accounts and/or investment accounts located only at the
following institutions:                                               Silicon
Valley Bank                                      
                                                       

 

List Acct. Numbers (if at institution other than
Bank):                                                             

 

Liens existing on the Closing Date and disclosed to and accepted by Bank in
writing: Industrial Revenue Bond related to Tempe Property; various leases; see
“Outstanding Indebtedness” list below.                        

 

                                                                               
                                        
                                        
                                                            

 

Investments existing on the Closing Date and disclosed to and accepted by Bank
in writing:

 

All accounts are located at Silicon Valley Bank.
                                

                                                                               
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                                            

 

Subordinated Debt:        None.

 

Indebtedness on the Closing Date and disclosed to and consented to by Bank in
writing:

 

Epic Funding               $345,454

 

Industrial Revenue Bonds    $6,535,000 less restricted cash of $1,005,000 to be
repaid upon funding of the Term Loan

 

Silicon Valley Bank    $1,899,949

 

Other Leases               $52,725

 

24



--------------------------------------------------------------------------------

The Existing Equipment Debt is as follows:

 

Loan

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

   Next Payment Date


--------------------------------------------------------------------------------

   Maturity Date


--------------------------------------------------------------------------------

1100112307

   $ 1,095,000.00    2/1/04    7/01/05

1100114110

   $ 380,969.98    2/1/04    8/01/05

1100115367

   $ 210,000.00    2/1/04    9/01/05

1100115370

   $ 116,756.72    2/1/04    9/01/05

 

The following is a list of the Borrower’s copyrights (including copyrights of
software) which are registered with the United States Copyright Office. (Please
include name of the copyright and registration number and attach a copy of the
registration): See exhibit attached.

 

The following is a list of all software which the Borrower sells, distributes or
licenses to others, which is not registered with the United States Copyright
Office. (Please include versions which are not registered:
                                        
                    None                 
                                        
                                                        

 

The following is a list of all of the Borrower’s patents which are registered
with the United States Patent Office. (Please include name of the patent and
registration number and attach a copy of the registration.): See exhibit
attached.

 

The following is a list of all of the Borrower’s patents which are pending with
the United States Patent Office. (Please include name of the patent and a copy
of the application.):                                         
                       None                                      
                                                                           

 

The following is a list of all of the Borrower’s registered trademarks. (Please
include name of the trademark and a copy of the registration.): See exhibit
attached.

 

Borrower is not subject to litigation which would have a material adverse effect
on the Borrower’s financial condition, except the following (attach additional
comments, if needed):

 

See disclosures in the Company’s most recent quarterly and annual filings with
the SEC.

 

Tax ID Number             94-2672609                        
                                        
                                                             

 

Organizational Number, if any:            none                        
                                        
                                               

 

25



--------------------------------------------------------------------------------

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the property covered by the Deed of Trust and the following:

 

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

 

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above;

 

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind;

 

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Borrower arising out
of the sale or lease of goods, the licensing of technology or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower;

 

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Borrower’s Books relating to the foregoing;

 

All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all trade secret
rights, including all rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; all mask work or similar rights available for the
protection of semiconductor chips, now owned or hereafter acquired; all claims
for damages by way of any past, present and future infringement of any of the
foregoing; and

 

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.

 

26



--------------------------------------------------------------------------------

EXHIBIT B

 

LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS 12:00 P.T.

 

Fax To:

  Date:                     

 

 

Loan Payment:    

California Micro Devices Corporation (Borrower)

From Account #                                          

  To Account #                                          

                                              (Deposit Account #)

                                           (Loan Account #)

Principal $                                                          and/or
Interest $                                                          

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
telephone transfer request for an advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date.

Authorized Signature:                                     
                                    Phone
Number:                                      

LOAN ADVANCE:

   

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #                                          

  To Account #                                          

                                                (Loan Account #)

                                          (Deposit Account #)

Amount of Advance $    Term/Revolving/Equipment]

   

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
telephone transfer request for an advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date.

Authorized Signature:                                     
                                    Phone
Number:                                      

 

OUTGOING WIRE REQUEST

   

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00pm, P.T.    

Beneficiary Name:                                          

  Account of Wire: $                         

Beneficiary Name:                                          

  Account of Wire: $                         

City and Sate:                                                              

   

Beneficiary Bank Transit (ABA) #                           

  Beneficiary Bank Code (Swift, Sort, Chip, etc.):  

(For International Wire Only)

Intermediary Bank:                                          

  Transit (ABA) #:                                               

For Further Credit to:                                       
                                        
                                                          

Special Instruction:                                      
                                        
                                                              

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

Authorized Signature:                                              

  2nd Signature (if Required):                             

Print Name/Title:                                                     

  Print Name/Title:                                               

Telephone:                                                               

  Telephone:                                                         

 

27



--------------------------------------------------------------------------------

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

Borrower:

   California Micro Devices Corporation    Bank:    Silicon Valley Bank 3003
Tasman Drive Santa Clara, CA 95054 Commitment Amount: $4,000,000 (Committed
Revolving Line)*

 

ACCOUNTS RECEIVABLE      1.                                Accounts Receivable
Book Value as of                             $                  2.    Additions
(please explain on reverse)    $                  3.    TOTAL ACCOUNTS
RECEIVABLE    $                  ACCOUNTS RECEIVABLE DEDUCTIONS (without
duplication)      4.    Amounts over 90 days due    $                  5.   
Balance of 50% over 90 day accounts    $                  6.    Credit balances
over 90 days    $                  7.    Concentration Limits   
$                  8.    Foreign Accounts    $                  9.   
Governmental Accounts    $                  10.    Contra Accounts   
$                  11.    Promotion or Demo Accounts    $                  12.
   Intercompany/Employee Accounts    $                  13.    Other (please
explain on reverse)    $                  14.    TOTAL ACCOUNTS RECEIVABLE
DEDUCTIONS    $                  15.    Eligible Accounts (#3 minus #14)   
$                  16.    LOAN VALUE OF ACCOUNTS (80% of #15)   
$                  BALANCES      17.    Principal balance of Advances   
$                  18.    Outstanding under Sublimits (LC, FX and Cash
Management)    $                  19.    50% of principal balance of Equipment
Advances    $                  REVOLVING LINE AVAILABILITY      20.    Revolving
Line Availability Calculation ($4,000,000 minus #17 and #18)   
$                  21.    Borrowing Base Availability Calculation (#16 minus
#17, #18 and #19)    $                  22.    AMOUNT AVAILABLE FOR ADVANCES
(lesser of #20 and #21)    $                 

 

*   50% of the Equipment Advances must be supported by the Borrowing Base.

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:

        

--------------------------------------------------------------------------------

     BANK USE ONLY      Rec’d By:                                  
                  Auth. Signer

California Micro Devices Corporation

   Date:                                  
Verified:                               

By:                                                          

                   Auth. Signer

                Authorized Signer

          Date:                                 

--------------------------------------------------------------------------------

 

28



--------------------------------------------------------------------------------

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK

       3003 Tasman Drive

       Santa Clara, CA 95054

 

FROM:   California Micro Devices Corporation

 

The undersigned authorized officer (“Officer”) of California Micro Devices
Corporation (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (i)
Borrower is in complete compliance for the period ending
                             with all required covenants except as noted below,
and (ii) all representations and warranties in the Agreement are true and
correct in all material respects on this date. In addition, the Officer
certifies that Borrower and each Subsidiary (i) has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP and
(ii) does not have any legal actions pending or threatened against Borrower or
any Subsidiary of which Borrower has not notified Bank in accordance with
Section 6.2 of the Agreement. Attached are the required documents supporting the
certifications contained herein. The Officer certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The Officer acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Monthly financial statements + CC

   Monthly within 30 days    Yes    No

10Q, 10K (Audited)

   Quarterly/FYE (as applicable) within 120 days or within 5 days of issuance   
Yes    No

A/R & A/P Agings

   Monthly within 30 days    Yes    No

Backlog and Booking Reports

   Monthly within 30 days    Yes    No

Schedule of Deferred Revenue

   Monthly within 30 days    Yes    No

Borrowing Base Certificate

   Monthly within 30 days    Yes    No Budgets, sales projections, operating
plans, or other financial information as Lender may request    Promptly after
Lender requests    Yes    No

 

Financial Covenant

--------------------------------------------------------------------------------

   Required


--------------------------------------------------------------------------------

   Actual


--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Maintain:

                       

Minimum Liquidity Coverage (monthly)

     1.25:1.00              :1.00    Yes    No

Minimum Tangible Net Worth (quarterly)

   $ 12,000,000    $                     Yes    No

Have there been updates to Borrower’s Intellectual Property?

                 Yes    No

 

29



--------------------------------------------------------------------------------

Borrower only has deposit accounts located at the following institutions:

 

   

--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached.

 

Sincerely,

 

California Micro Devices Corporation

 

                                                                               
                                                

SIGNATURE

 

                                                                               
                                                

TITLE

   BANK USE ONLY

 

Received by:                                             
                            AUTHORIZED SIGNER

 

Date:                                                         

 

Verified:                                                   
                            AUTHORIZED SIGNER

 

Date:                                                         

 

Compliance Status:        Yes     No

   

--------------------------------------------------------------------------------

                                                                               
                                                

DATE

    

 

30



--------------------------------------------------------------------------------

EXHIBIT E

 

Collateral Control and Related Provisions on Event of Default

 

Without limiting Bank’s other rights and remedies, if an Event of Default occurs
and is continuing, the following provisions (the “Collateral Control
Provisions”) shall be effective immediately upon notice by Bank to the Borrower:

 

(1)    Schedules and Documents relating to Accounts.    Borrower shall deliver
to Bank transaction reports and loan requests, schedules and assignments of all
Accounts, and schedules of collections, all on Bank’s standard forms; provided,
however, that Borrower’s failure to execute and deliver the same shall not
affect or limit Bank’s security interest and other rights in all of Borrower’s
Accounts. Together with each such schedule and assignment, or later if requested
by Bank, Borrower shall furnish Bank with copies (or, at Bank’s request,
originals) of all contracts, orders, invoices, and other similar documents, and
all original shipping instructions, delivery receipts, bills of lading, and
other evidence of delivery, for any goods the sale or disposition of which gave
rise to such Accounts, and Borrower warrants the genuineness of all of the
foregoing. Borrower shall also furnish to Bank an aged accounts receivable trial
balance in such form and at such intervals as Bank shall request. In addition,
Borrower shall deliver to Bank the originals of all instruments, chattel paper,
security agreements, guarantees and other documents and property evidencing or
securing any Accounts, immediately upon receipt thereof and in the same form as
received, with all necessary endorsements, all of which shall be with recourse.
Borrower shall also provide Bank with copies of all credit memos from time to
time on request by Bank.

 

(2)    Collection of Accounts.    Borrower shall hold all payments on, and
proceeds of, Accounts and all other Collateral in trust for Bank, and Borrower
shall immediately deliver all such payments and proceeds to Bank in their
original form, duly endorsed, to be applied to the Obligations in such order as
Bank shall determine. Borrower agrees that it will not commingle such payments
and proceeds with any of Borrower’s other funds or property, but will hold such
payments and proceeds separate and apart from such other funds and property and
in an express trust for Bank. Bank may, in its discretion, require that all
proceeds of Collateral be deposited by Borrower into a lockbox account, or such
other “blocked account” as Bank may specify, pursuant to a blocked account
agreement in such form as Bank may specify. Bank or its designee may, at any
time, notify account debtors that the Accounts have been assigned to Bank.
Nothing in this Exhibit limits the restrictions on Transfers of Collateral set
forth elsewhere in this Agreement.

 

(3)    Loan Requests.    Without limiting the right of Bank to cease making
Credit Extensions on an Event of Default, requests for Credit Extensions shall
be in writing and shall be accompanied by a current Transaction Report.

 

(4)    Reserves.    Without limiting the right of Bank to cease making Credit
Extensions on an Event of Default, Bank shall have the right, from time to time,
to establish and deduct the following reserves from the amount of Credit
Extensions, Letters of Credit and other financial accommodations under the
lending formula(s) provided in the Agreement: (a) reserves to reflect events,
conditions, contingencies or risks which, as determined by Bank in good faith,
do or may affect adversely (i) the Collateral or any other property which is
security for the Obligations or its value (including without limitation any
increase in delinquencies of Accounts), (ii) the assets, business or prospects
of Borrower, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); and
(b) reserves to reflect Bank’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower to Bank is or may
have been incomplete, inaccurate or misleading in any material respect.

 

31



--------------------------------------------------------------------------------

EXHIBIT F

 

NEGATIVE PLEDGE AGREEMENT

 

This Negative Pledge Agreement is made as of                     , by and
between California Micro Devices Corporation, a California corporation
(“Borrower”), and Silicon Valley Bank (“Bank”).

 

RECITAL

 

Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Borrower (the “Loans”) in the amounts and manner set
forth in that certain Amended and Restated Loan and Security Agreement by and
between Bank and Borrower dated                      (as the same may be
amended, modified or supplemented from time to time, the “Loan Agreement”;
capitalized terms used herein are used as defined in the Loan Agreement). Bank
is willing to continue to make the Loans to Borrower, but only upon the
condition, among others, that Borrower shall provide to Bank a negative pledge
in Borrower’s Intellectual Property.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, receipt of which is hereby acknowledged, and intending to be
legally bound, Borrower hereby represents, warrants, covenants and agrees as
follows:

 

1.    Borrower shall not sell, transfer, assign, mortgage, pledge, lease, grant
a security interest in, or encumber (other than transfers permitted under
Section 7.1 of the Loan Agreement”) any of Borrower’s Intellectual Property
(including without limitation those Copyrights, Patents, Trademarks and Mask
Works listed on schedules hereto), without Bank’s prior written consent.

 

2.    It shall be an Event of Default under the Loan Documents if there is a
breach of any term of this Negative Pledge Agreement.

 

BORROWER:

 

CALIFORNIA MICRO DEVICES CORPORATION

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

32